In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Zoning Board of Appeals of the Town of Babylon granting the respondent New Age Builders, Inc.’s application for an area variance, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Brown, J.), entered October 3, 1986, which dismissed the petition.
Ordered that the judgment is affirmed, without costs or disbursements.
The action of the respondent Zoning Board of Appeals of the Town of Babylon in granting an area variance to the respondent New Age Builders, Inc., had a rational basis and it is supported by substantial evidence in the record (see, Matter of Fuhst v Foley, 45 NY2d 441, 444). Kunzeman, J. P., Eiber, Harwood and Balletta, JJ., concur.